Case 1:20-cv-00484-HG-KJM Document 10 Filed 03/02/21 Page 1 of 2   PageID #: 40



                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 SHANE ROBERTS,                )          CV 20-00484 HG-KJM
                               )
           Plaintiff,          )
                               )
      vs.                      )
                               )
 SSI,                          )
                               )
           Defendant.          )
                               )
                               )
                               )
                               )
 _____________________________ )


           ORDER ADOPTING MAGISTRATE JUDGE’S AMENDED FINDINGS AND
          RECOMMENDATION, AS MODIFIED, TO (1) DISMISS PLAINTIFF’S
      COMPLAINT; AND (2) DENY PLAINTIFF’S APPLICATION TO PROCEED IN
        DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS (ECF NO. 9)

         Findings and Recommendation having been filed and served on

 all parties on February 4, 2021, and no objections having been

 filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

 the AMENDED FINDINGS AND RECOMMENDATION TO DISMISS THE COMPLAINT

 AND DENY PLAINTIFF’S APPLICATION TO PROCEED IN DISTRICT COURT

 WITHOUT PAYING FEES OR COSTS (ECF No. 15) are adopted as the

 opinion and order of this Court with the following MODIFICATION:

 //

 //

 //

 //

 //
Case 1:20-cv-00484-HG-KJM Document 10 Filed 03/02/21 Page 2 of 2   PageID #: 41



       On Page 4, for the citation as to the sentence beginning

 with “Pursuant to section 405(g),” replace the citation “ECF No.

 at 3" with “ECF No. 1 at 3.”

       IT IS SO ORDERED.

       Dated: March 2, 2021, Honolulu, Hawaii.




 Shane Roberts v. SSI, 20-cv-00484, Order Adopting Magistrate
 Judge’s Amended Findings and Recommendation, As Modified, to (1)
 Dismiss Plaintiff’s Complaint; and (2) Deny Plaintiff’s
 Application to Proceed in District Court Without Prepaying Fees
 or Costs (ECF No. 9)
